FIFTH DIVISION
                              MCFADDEN, P. J.,
                           BRANCH and BETHEL, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                  February 23, 2018




In the Court of Appeals of Georgia
 A17A1519. IN THE INTEREST OF K. G., A CHILD.

      MCFADDEN, Presiding Judge.

      In In the Interest of K. G., 343 Ga. App. 345 (807 SE2d 70) (2017), the mother

of K. G. appealed the juvenile court order granting a petition for permanent

guardianship of the child. We affirmed the order. Id. Now, the child’s attorney-

guardian ad litem appeals on behalf of the child. She argues that the juvenile court

erred by granting the petition because the court failed to adequately accommodate the

mother’s disability, a hearing impairment, but the record does not support her

argument. She argues that the juvenile court erred by finding that the appointment of

a permanent guardian is in K. G.’s best interests, but clear and convincing evidence

supports that finding. So we affirm.

      1. Failure to accommodate the mother’s hearing impairment.
      The child’s attorney-guardian ad litem argues that the juvenile court erred in

granting the permanent guardianship because the court failed to adequately

accommodate the mother’s disability when it denied a motion for continuance and

when it modified the mother’s case plan. Neither example demonstrates that the

juvenile court failed to accommodate the mother’s disability.

      At each hearing that occurred after the guardianship petition was filed, two

American Sign Language interpreters were present for the mother’s benefit. See

OCGA § 24-6-654 (a). At a July 22, 2016, hearing (at which two interpreters were

present) the mother’s counsel moved for a continuance on the ground that she and the

mother had only had an hour to discuss the case with an interpreter present. The

attorney had been appointed almost two months before as substitute counsel for the

mother’s previous attorney.

      The attorney for the permanent guardian opposed the motion for a continuance

on the ground that the case had been pending for more than two years and the child

still lacked permanency. The juvenile court denied the motion for a continuance,

noting that the court would hear one and one-half hours of testimony that day and that

the case would resume four days later. The court told the mother’s attorney that the



                                          2
court “will afford you whatever opportunity you need between now and then for the

interpreter services. All you have to do is ask.”

      “We will not disturb a juvenile court’s denial of a motion for continuance

absent abuse of discretion.” In the Interest of K.A.P., 277 Ga. App. 794, 798 (2) (627

SE2d 857) (2006) (citation omitted). Under the circumstances here, K. G.’s attorney-

guardian ad litem has not shown that the trial court abused her discretion in refusing

to continue the hearing. Nor has she shown how the court’s exercise of discretion

failed to accommodate the mother’s disability.

      To the extent K. G.’s attorney-guardian ad litem argues that the mother’s rights

were violated by a modification of the case plan, the argument fails. As we noted in

our prior opinion, nothing in the record demonstrates that the mother — or anyone

else — objected to the modification of the case plan. In the Interest of K. G., 343 Ga.

App. at 350 (2) (b). See also In the Interest of D. E., 269 Ga. App. 753, 756 (2) (605

SE2d 394) (2004) (objection to reunification plan not raised in the juvenile court was

waived).

      2. K. G.’s best interests.




                                          3
      K. G.’s attorney-guardian ad litem argues that the juvenile court erred by

finding that the appointment of a permanent guardian was in K. G.’s best interests.

In relevant part, OCGA § 15-11-240 (a) provides:

      the juvenile court shall be vested with jurisdiction to appoint a
      permanent guardian for a child adjudicated as a dependent child in
      accordance with this article. Prior to the entry of such an order, the court
      shall: (1) Find that reasonable efforts to reunify such child with his or
      her parents would be detrimental to such child or find that the living
      parents of such child have consented to the permanent guardianship; (2)
      Find that termination of parental rights and adoption is not in the best
      interests of such child; (3) Find that the proposed permanent guardian
      can provide a safe and permanent home for such child; [and] (4) Find
      that the appointment of a permanent guardian for such child is in the
      best interests of such child and that the individual chosen as such child’s
      permanent guardian is the individual most appropriate to be such child’s
      permanent guardian taking into consideration the best interests of the
      child. . . .


K. G.’s attorney-guardian ad litem argues that the trial court erred in finding that the

appointment of a permanent guardian was in K. G.’s best interest because there is a

bond between her and her mother; the mother is capable of meeting her needs; the

mother completed her case plan goals; the mother was having regular unsupervised

overnight visits with K. G.; and the mother was attending medical appointments.


                                           4
       But evidence supported the juvenile court’s finding. As we observed in In the

Interest of K. G., 343 Ga. App. at 349-350 (2) (b), the evidence showed that the

mother had not completed her case plan and it supported the juvenile court’s

conclusion “that K. G. had experienced chronic neglect [and] that the mother lacks

the necessary skills to be able to meet the child’s severe needs and the ability to

ensure that K. G. receives the essential services to which she is entitled.” Id. at 350

(2) (b). Further, the child’s guardian ad litem (as opposed to the appellant here, the

child’s attorney-guardian ad litem) testified that permanent guardianship is in the

child’s best interest. Id. at 349 (2) (b).

       “In the appellate review of a bench trial, a trial court’s factual findings must not

be set aside unless they are clearly erroneous. Rather, due deference must be given

to the trial court, acknowledging that it has the opportunity to judge the credibility of

the witnesses.” Strickland v. Strickland, 298 Ga. 630, 633-634 (1) (783 SE2d 606)

(2016) (citations omitted). After giving the juvenile court’s findings of fact the

required deference, we find that the court was authorized to conclude that the

permanent guardian had demonstrated by clear and convincing evidence that the

appointment of a permanent guardian would be in K. G.’s best interest. See generally

id. at 635 (2).

                                             5
Judgment affirmed. Branch and Bethel, JJ., concur.




                                 6